DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/17/2020 has been entered.
 
Remarks
In response to the communication filed on April 17th, 2020, claims 1-3, 5, 8, 12-14, 16, and 19 were amended as per the applicant’s request. Claims 1-8, 10-19, 21, and 22 are presently pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claim 1 and 12, regarding Hwang as modified by Pan and  Zeng fails to teach “identifying a type of index associated with the destination Web page as either the graph representation or the hash table", have been White. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 10-14, 16-17 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al., U.S. PGPub Number 20150199357 (Hereinafter Hwang), in view of White et al., U.S. PGPub Number 20190266203 (Hereinafter White), in further view of Zeng et al., U.S. PGPub Number 20120297025 (Hereinafter Zeng).

As for claim 1, Hwang teaches a system for providing Website navigation instructions, comprising:  a server comprising a central processing unit, memory, an input port, and  an output port, wherein the central processing unit is configured to: receive a request for directions from a source Web page to a destination Web page received from a user (Hwang; “a user interface 150” [0016]; “To help users navigate effectively to resources in the domain, the resources corresponding to important content and services can be selected and designated as primary resources. The primary resources can be selected based on, for example, the relationships between 0018]; During state (H), the server system 104 sends information to the client device 102 in response to the request (receive a request) 142. For example, in the illustrated example, the server system 104 sends a web page 144 that indicates results for the search query in the request 142. The results identify at least the reference resource 128. The server system 104 can access information about the primary resources 130a-130c associated with the reference resource 128, which information is stored in the one or more data storage devices 108, to respond to the request 142. For example, the server system 104 can access information that identifies the primary resources 130a-130c for the reference resource 128 when the reference resource 128 is a result for the search query. [0063];);  
identify a Web page of interest as the destination Web page (Hwang; “Links to the primary resources can be provided to users, or can be visually distinguished from links to resources that are not primary resources, to help users navigate to important destinations in the domain.” [0019];);  
generate a domain of Web pages related to the destination Web page, comprising:  identify Web pages that are related to the destination Web page (Hwang; “The server system 104 generates a hierarchical model of the domain. The hierarchical model indicates relationships between the resources in the domain, where the relationships are determined based on analysis of the URLs for the resources.” [0020]; “The server system 104 can provide information identifying the primary resources by, for example, providing links to the primary resources for display on a user interface.” [0022];); 
Hwang; “The server system 104 can determine relationships between resources in the domain 112 based on, for example, the URLs of the resources in the domain 112. In some implementations, the hierarchical model 200 can be generated using the URLs of the resources independent of the links between resources in the domain 112. The position of a resource in the hierarchical model relative to other resources in the domain 112 is thus determined based on the content of the URL (one or more exclusion rules and refining) for the resource” [0025];);  
extract information from each Web page in the domain (Hwang; “The server system 104 accesses resources in the domain 112 by, for example, crawling the domain 112 or accessing information about the resources from a cache or index stored in the one or more data storage devices 108, which may be in one or more locations.” [0024];)
generate an index of the extracted information from the domain of Web pages for the destination Web page, wherein a type of the index comprises one of a graph representation and a hash table (Hwang; “The hierarchical model 200 can be represented using a data structure such as a graph, a tree, a list, a table, an array, or an index.” [0026]; “where a table or hash table is mentioned” [0094];);  
determine a type of instruction for navigation directions to the destination Web page based on the identified index type associated with the destination web page (Hwang; To help users navigate effectively to resources in the domain, the resources corresponding to important content and services can be selected and designated as determine the relative importance of the resources in the domain so that the most important resources are likely selected as primary resources. [0018]; The server system 104 can determine relationships between resources in the domain 112 based on, for example, the URLs of the resources in the domain 112. In some implementations, the hierarchical model 200 can be generated using the URLs of the resources independent of the links between resources in the domain 112. The position of a resource in the hierarchical model relative to other resources in the domain 112 is thus determined based on the content of the URL for the resource (determine a type of instruction for navigation directions to the destination Web) and not based on links to and from the resource. [0025]; FIG. 2 illustrates an example hierarchical model 200 of the domain 112. The hierarchical model 200 can be represented using a data structure such as a graph, a tree, a list, a table, an array, or an index (index type). As illustrated, the hierarchical model 200 is represented as a directed acyclic graph having nodes 201a-201k and edges 202 between the nodes 201a-201k. Each node 201a-201k corresponds to a resource that is accessible at a particular URL. [0026]; “navigation to a particular a URL (destination) in the domain 112 will cause the user to be redirected to another URL. The server system 104 can identify URLs for resources that cause redirection and can also identify destination URLs that are reached after redirection. In some implementations, destination URLs can be associated with nodes 201a-201k associated with the URLs that cause the redirection.” [0034]; “each of the scores 120a corresponds node (graph) 201a-201k and is determined according to a first criterion; each of the scores 120b corresponds to a particular node 201a-201k and is determined according to a second criterion;” [0036];). 
Although Hwang teaches and provide the instruction to the user in response to the request (Hwang; “the user interface 150 includes a first link 151 to the reference resource 128, which is indicated on the user interface 150 as a result for the search query.” [0064]; “processor" [0085];); Hwang does not explicitly detail identify a type of index associated with the destination Web page as either the graph representation or the hash table; and provide the determined instruction to the user in response to the request based on the index type associated with the destination web page, comprising: provide a path instruction comprising two or more links to Web pages located between the source Web page and the destination Web page as the determined instruction to the user when the index type of the destination web page is the graph representation; or provide a query instruction comprising two or more search terms as the determined instruction to the user when the index type of the destination web page is the hash.
However, White teaches identify a type of index associated with the destination Web page as either the graph representation or the hash table (White; As indicated previously, raw navigational data is obtained from various logs 100, such as from search engine query/click logs, toolbar logs, or web browser logs. Trails are extracted from the log data using conventional methods by a trail extraction module 102. The extracted trails are then indexed and the index information stored in a trail index (identify a type of index associated with the destination) 104. The trails themselves are stored in any appropriate storage vehicle 106. [0020]; It is noted that the trail scoring trail index 104, and the trail storage 106, in order to compute the scoring and provide the one or more matching trails. As will also be described in more detail later, the trails in list 114 can provide useful information for a number of search-related purposes. For example, these trails can be used to leverage the post-query behavior of other users to help the current user search more effectively and allow them to make more informed search interaction decisions. The trails can also be used to establish search results and refine search result rankings, select and evaluate deeplinks, and recommend multi-step trails as an alternative to or enhancement for existing search result presentation techniques. [0022]; In one embodiment, establishing search results based in part on search and browse trail data is accomplished as follows. Referring to FIG. 2, trails found within the trail data are first accessed (200). Next, the trail or trails that match a current search query to a prescribed degree are identified (202). The identified trail or trails are then employed to select one or more URLs found therein for inclusion (or potential inclusion) in the search results found by a search engine in response to the current search query (204). [0024]; For instance, whether a URL in the trail is an intra-domain URL versus a cross-domain URL can have significance. In particular, a URL in a trail that is outside the domain of the first URL in the trail can indicate a new source of potentially-relevant information and so would be deemed worthy of inclusion. The depth and breadth of a URL within a graph representation of the trail is another feature that can have significance (Web page as either the graph representation). A user might also switch context while browsing trails (especially for deep trails), which needs to be detected to avoid adding irrelevant URLs to the search results. One way of accomplishing this is to ascertain if at 0028];);  
and provide the determined instruction to the user in response to the request based on the index type associated with the destination web page, comprising: provide a path instruction comprising two or more links to Web pages located between the source Web page and the destination Web page as the determined instruction to the user when the index type of the destination web page is the graph representation (White; Figure 8; In trails where the path backtracks to previously viewed URLs before moving on (which is frequent occurrence), there are a number of alternate trail selection criteria that can be used, and Eq. (8) can be adapted accordingly. Such backtracking trails are best represented by a tree structure or directed graph (determined instruction to the user when the index type of the destination web page is the graph representation), although other representation are also possible such as string sequences and linked lists. When the trails are represented in other than a linear fashion, selection criteria other than just frequency become feasible. [0050]; Note that in FIG. 8, an implementation is shown where the URLs are connected with arrows to indicate their sequence order (provide a path instruction comprising two or more links to Web pages located between the source Web page and the destination Web page), beginning with one of the search results for the search query. The presentation of such rich information on the SERP may be confusing or overwhelming 0067];). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hwang and White which deal with navigating and analyzing a web domain, to have combined them by incorporating determining the instruction type based on the index (White) with the path instructions for the graph as an index (Hwang). The motivation to combine is to make the system more efficient and user friendly as it could provide trails which are temporally-ordered sequences of web pages visited by a user during post-search query navigation beginning with a page associated with one of the search results. The trails provide useful information for a number of search-related purposes (White [0004];).
Although White teaches provide a query instruction comprising two or more search terms as the determined instruction to the user when the index type of the destination web page (White; Figure 3; One way of accomplishing this is to ascertain if at least one of the query terms of the search query associated with the trail is found in the URL's title or its URL string (query instruction comprising two or more search terms as the determined instruction to the user). If so, then it is likely that the context has not switched. If not, then a context switch can be suspected and the URL would not be deemed worthy of inclusion. [0028]; Search engines sometimes support navigational queries by not only offering the ranked search results in the SERP, but also by providing so-called "deeplinks" for one or more of the result URLs that provide users with single-click access (index type of the destination web page) to popular pages (referred to as destination URLs) within a search result domain. An 0029]; As indicated previously, some search engines currently include deeplinks on the SERP. As such when a user selects a deeplink directly from the SERP, instead of clicking on the navigational URL and following a trail, the resulting logs will reflect the shortcut. If logs are used to select the deeplink candidates, and the aforementioned deeplink clicks shortcuts are ignored, the resulting t(n, d) for deeplink URLs will be adversely affected since the number of users QUI who go from n to d will be less for deeplink URLs as compared to non-deeplink URLs. [0037];). White does not explicitly detail when the index type of the destination web page is the hash table
However, Zeng teaches provide a query instruction comprising two or more search terms as the determined instruction to the user when the index type of the destination web page is the hash table (Zeng; The query instruction engine 107 generates a query instruction (determined instruction to the user) 160 and sends the query instruction 160 to the client device 106. For example, the query instruction engine 107 may parse the textual data associated with a node, apply stop word filtering, determine a likely topic associated with frequently occurring words, identify, from an index of resources (index type of the destination web page), resources associated with the determined topic, and provide a list of URLs to the client device 106, e.g., for presentation to the user. For example, URLs related to the topic of the web page 102 may be displayed in an area of the web page 102. [0059]; In each instance where an HTML file is mentioned, other file types or formats may be substituted. For instance, an HTML file may be replaced by an XML, JSON, plain text, or other types of files. hash table is mentioned, other object models (such as spreadsheets, relational databases, or structured files) may be used. [0100];).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hwang as modified by White and Zeng which deal with navigating and analyzing a web domain and providing instructions, to have combined them by incorporating the query instruction for the hash table as an index (Zeng) with determining the instruction type based on the index and the path instructions for the graph as an index (Hwang as modified by White). The motivation to combine is to make the system more efficient because content detection can accurately detect boilerplate content without having to access a large number of web pages of a particular web site (Zeng [0012];).




Claim 12 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.
	


As for claims 2 and 13, Hwang as modified by White and Zeng teaches the system and method of claims 1 and 12, comprising:  wherein the central processing unit assigns a short link to the destination Web page based on the extracted information and provides the short link to a user as the instruction (Hwang; “Links to the primary resources can be provided to users, or can be visually distinguished from links to 0019];).

As for claims 3 and 14, Hwang as modified by White and Zeng teaches the system and method of claims 1 and 12, comprising:  wherein the central processing unit determines a search query to identify the Web page of interest; and the recommender to provide the search query to a user as the query instruction (Hwang; “The user interface 150 displays information identifying the reference resource 128 and information identifying the primary resources associated with the reference resource 128. For example, the user interface 150 includes a first link 151 to the reference resource 128, which is indicated on the user interface 150 as a result for the search query.” [0064];).


As for claims 5 and 16, Hwang as modified by White and Zeng teaches the system and method of claims 1 and 12, comprising: identifying a source Web page (Hwang; “The server system 104 can identify URLs for resources that cause redirection and can also identify destination URLs that are reached after redirection. In some implementations, destination URLs can be associated with nodes 201a-201k associated with the URLs that cause the redirection.” [0034];); 
determining a path between the source and destination Web pages, wherein the path is provided to a user as the path instruction (Hwang; “the server system 104 can use the resource identifier in a URL to determine the position of nodes 201a-201k in the determine edges 202 and the positions of the nodes 201a-201k using the path.” [0029]; “the user interface 150 includes a first link 151 to the reference resource 128, which is indicated on the user interface 150 as a result for the search query. In association with the first link 151, the user interface 150 includes primary links 152a-152c, which respectively provide access to the primary resources 130a-130c.” [0064];).

As for claims 6 and 17, Hwang as modified by White and Zeng teaches the system and method of claims 1 and 12, wherein the path is generated based on at least one of a predetermined Web page through which the path is directed, structures within the Web pages, and shortest path (Hwang; “the node depth scores 120b can be based on the number of edges 202 in the shortest path through the hierarchical model 200 between the respective nodes 201a-201k and a particular ancestor node, such as the root node 201a.” [0039];).

As for claims 10 and 21, Hwang as modified by White and Zeng teaches the system and method of claims 1 and 12, comprising:  determining the domain by identifying a collection of Web pages with a common domain related to the destination Web page (Hwang; “the domain 112 has a second-level domain name, "example.com". The scope of the domain 112 includes "example.com", all subdomains thereof, e.g., third- and higher-level domains such as "mail.example.com", "new.mail.example.com", 0023];).

As for claims 11 and 22, Hwang as modified by White and Zeng teaches the system and method of claims 10 and 21, wherein the central processing unit performs at least on of excludes particular pages within the domain based on a Web page title, expands the domain by including additional Web pages and decreases trhe domain by excluding pages based on content characteristics (Hwang; “The server system 104 can also assign an off-domain link score 120c to each node 201a-201k. Off-domain links are links included in resources in a domain different from the domain 112.” [0042]; “The content scores 120d can indicate a measure of quality of the titles. For example, the score for a node can be based on the degree that a title for the resource corresponding to the node matches anchor text of links to the resource.” [0047]; “The server system 104 can also assign a content score 120d to each node 201a-201k. The content score 120d assigned to a particular node can be based on the content of the resource corresponding to the particular node.” [0046]; [0047]-[0048];); 

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang as modified by White and Zeng as applied above, in view of Qian U.S. Patent Number 20130218866 (Hereinafter Qian).

As for claims 4 and 15, Hwang as modified by White and Zeng teaches the system and method of claims 1 and 14, for generating a search query (Hwang; “the user 0062];). Hwang does not explicitly detail to generate the search query, comprising: a set of search words selected from the domain of Web pages; identify combinations of the search terms; filter out the combinations of search terms that are unlikely to identify the destination Web page; apply the non-filtered combinations as possible search queries; identify one or more Web pages as results; and map each of the results to one of the search queries.
However, Qian teaches to generate the search query, comprising:
a set of search words selected from the domain of Web pages (Qian; FIG. 1 illustrates a system 100 in accordance with the disclosed architecture. The system 100 can include a graphing component 102 of a search framework that joins graphs 104 of disparate types of web information (set of search words), performs computations across joined graphs (selected from the domain of Web pages) 106, and outputs a related entity list 108 and a related web document list 110 for instruction processing 112 as part of a search process. [0015];);
identify combinations of the search terms (Qian; Query understanding addresses document/segment classification, entity extraction, entity resolution and, context understanding and personalization. Domain/segment classification provides the capability to absorb the segment specific features used in vertical rankers. Thus, segment ranking is employed to detect the segment(s) to which a query belongs (identify combinations of the search terms). Entity extraction is associated with the segment specific entity search. In addition to referring an entity directly by its name, a query often describes an entity via its attributes (e.g., location and cuisine of a 0034];);
filter out the combinations of search terms that are unlikely to identify the destination Web page (Qian; The graphing component 102 joins the graphs 104 based on selected links and detected document entities. The related entity list 108 is created based on distance of entity candidates from a source entity within an entity graph, features for each candidate that include graph features, popularity features, and authority features, and rank of the related entity candidates. The related web document list 110 is created based retrieval of related document candidates, computed graph distance features, and rank of the related document candidates (to filter out the combinations of search terms that are unlikely to identify the destination Web page). [0017];);
apply the non-filtered combinations as possible search queries (Qian; Query understanding addresses document/segment classification, entity extraction, entity resolution and, context understanding and personalization. Domain/segment classification provides the capability to absorb the segment specific features used in vertical rankers. Thus, segment ranking is employed to detect the segment(s) to which a query belongs. Entity extraction is associated with the segment specific entity search (apply the non-filtered combinations as possible search queries). In addition to referring an entity directly by its name, a query often describes an entity via its attributes (e.g., location and cuisine of a restaurant, genre or director of a movie, etc.). Entity extraction identifies these entity attribute values (also commonly called facets or slots). [0034];);
Qian; The backend system 202 facilitates indexing and knowledge generation via fetching/understanding/processing/indexing web documents and, acquiring/extracting entities and conflating the entities into the entity graph 214, joining the web graph 208 (document to document links) and click graph 206 (query to document links) with the entity graph 214 (including the social graph 210 and the geospatial graph 212) by mapping queries and web documents to entities. The backend system 202, via the graphing component 102, performs multimodal graph computation on the web graph 208, click graph 206, and entity graph 214 to generate the related entity and related page lists (108 and 110). That is, for each entity and web document, a list is generated related to entities and pages (identify one or more Web pages as results). [0020];); 
map each of the results to one of the search queries (Qian; The backend system 202 facilitates indexing and knowledge generation via fetching/understanding/processing/indexing web documents and, acquiring/extracting entities and conflating the entities into the entity graph 214, joining the web graph 208 (document to document links) and click graph 206 (query to document links) with the entity graph 214 (including the social graph 210 and the geospatial graph 212) by mapping queries and web documents to entities (map each of the results to one of the search queries). The backend system 202, via the graphing component 102, performs multimodal graph computation on the web graph 208, click graph 206, and entity graph 214 to generate the related entity and related page lists (108 and 110). 0020];).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings Hwang as modified by White and Zeng and Qian to have combined them. The motivation to combine is to allow generating the search query (Hwang as modified by Zeng) to include the functionality of filtering a set search words in the domain and non-filtered combinations for results and then mapping the results (Qian). This would more precise for the user and increase functionality, as it would provide a more focused set of results with clearer defined connections within the domain. 



Claims 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang as modified by White and Zeng as applied above, in view of Parker-Stephen U.S. Patent Number 7593522 (Hereinafter Parker-Stephen).


As for claims 7 and 18, Hwang as modified by White and Zeng teaches the system and method of claims 1 and 12, for extracting information from each Web page in the domain (Hwang; “The server system 104 accesses resources in the domain 112 by, for example, crawling the domain 112 or accessing information about the resources from a cache or index stored in the one or more data storage devices 108, which may be in one or more locations.” [0024];). Hwang does not explicitly detail a 
However, Parker-Stephen teaches a system and method for a script generated based on the instructions (Parker-Stephen, Column 8, Lines 23-29, “The script generator of the illustrated example uses data received from the request handler and the business rules handler to generate scripts for agents of the call center”);
a display to provide the script to an agent during a call with a caller (Parker-Stephen, Column 8, Lines 23-29, “other data received from the client which is displayed on the user interface configuration”); 
and a record of the call based on the script (Parker-Stephen, Column 8, Lines 11-22, “The data interface is also capable of writing data to the data sources if desired”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings Hwang as modified by White and Zeng and Parker-Stephen to have combined them. The motivation to combine is to allow for the functionality of accessing the information extracted from the recommender (Hwang as modified by Zeng) audibly, over the telephone (Parker-Stephen). This telephone functionality is useful for users that don’t have access to computers or smartphones, or who might be completely technology illiterate. Adding the telephone and script generating functionality allows for a greater pool of users who are capable of utilizing the service.

Claims 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang as modified by White and Zeng as applied above, in view of Kassoway et al. U.S. PGPub Number 20110015996 (Hereinafter Kassoway) and in further view of Driskell, U.S. Patent Number 6295509 (Hereinafter Driskell).

As for claims 8 and 19, Hwang as modified by White and Zeng teaches the system and method of claims 1 and 12, for extracting information from each Web page in the domain (Hwang; “The server system 104 accesses resources in the domain 112 by, for example, crawling the domain 112 or accessing information about the resources from a cache or index stored in the one or more data storage devices 108, which may be in one or more locations.” [0024];). Hwang does not explicitly detail measure effectiveness of the instruction by measuring metrics of the instruction, wherein the metrics comprise at least one of repeatability, error rate and learnability and by analyzing the metrics.
However, Kassoway teaches measure effectiveness of the instruction by measuring metrics of the instruction, wherein the metrics comprise at least one of repeatability (Kassoway, Paragraph [0155], “the agents performs analysis and identified metrics for the page data, such as text location, frequency, length and repeatability”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hwang and Kassoway to have combined Hwang and Kassoway. The motivation to combine Hwang and Kassoway is to have the metric of repeatability (Kassoway) measured from the data extracted from the recommender (Hwang). Repeatability is an important metric to include when extracting data from the domain of URLs because it is a good measure of test-retest variability. By 
 Kassoway does not detail to measure effectiveness of the instruction by measuring metrics of the instruction, wherein the metrics comprise at least one of error rate and learnability and by analyzing the metrics.
However, Driskell teaches measure effectiveness of the instruction by measuring metrics of the instruction, wherein the metrics comprise at least one of error rate and learnability and by analyzing the metrics (Driskell, Column 14, Lines 8-37, “serial correlation between contiguous symbols can represent a means for investigating the learnability, retainability, and propensity for error of manipulating a computer interface given the semantics and syntax designed into a computer-human interface by software developers”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hwang as modified by Pan and Zeng and Kassoway and Driskell to have combined them. The motivation to combine Hwang as modified by Kassoway and Driskell is to analyze the metrics of the error rates and learnability (Driskell) measured from the data extracted from the recommender (Hwang as modified by Kassoway). By measuring the error rate for the data extracted it can show where there are problems in the methodology of the recommender and provide guidance on where improvements are required for future iterations of the recommender. Also, by measuring the learnability of the user interface, it helps to improve the user experience so that improvements can be implemented in future iterations. By analyzing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158